In a proceeding pursuant Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Kiedaisch, J.), entered January 3, 2002, which granted the motion of the Orange County Department of Social Services to dismiss his petition for visitation with his two youngest children.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our conclusion in a companion case (see Matter of Kimberly Y., 9 AD3d 412 [2004] [decided herewith]) that the Family Court properly terminated the father’s parental rights, any corrective measures this Court might take regarding the dismissal of the father’s petition for visitation would have no *412practical effect. Accordingly, this appeal is dismissed as academic (see Matter of James M. v Linda M., 250 AD2d 684 [1998]; see also Matter of Raychael L.W., 298 AD2d 829 [2002]). Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.